Title: To George Washington from Ann Hawkes Hay, 27 April 1782
From: Hay, Ann Hawkes
To: Washington, George


                        
                            Sir
                            Haverstraw April 27th 1782
                        
                        As we are every Summer, often alarmed by the troublesome Visits of the British Ships of War up this River, I
                            will be greatly obliged to your Excellency for an Order on Captain Frothingham to supply me, when I call on him with a
                            Piece of Artillery an Officer and a few Artillery Men that I might have it in my
                            Power to Speak to them in their own Language, the Captain has an Eighteen Pounder a Twelve, and a Nine on travelling
                            Carrages, I shall only want artillery when they are not wanted at the Garrison, and will cover them with any Number of
                            Militia, your Excellency may please to direct, & as soon as I have done using the Piece I will deliver it to the
                            garrison—I have the Honor to be with Respect your Excellency’s most Obt Servt 
                        
                            A. Hawkes Hay
                        
                    